Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           22-AUG-2022
                                           07:55 AM
                                           Dkt. 18 ORD

                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


                   U.S. BANK NATIONAL ASSOCIATION,
       AS TRUSTEE SUCCESSOR IN INTEREST TO BANK OF AMERICA,
    NATIONAL ASSOCIATION AS TRUSTEE AS SUCCESSOR BY MERGER TO
         LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
CERTIFICATEHOLDERS OF BEAR STERNS ASSET BACKED SECURITIES 1 LLC,
 ASSET-BACKED CERTIFICATES, SERIES 2007-HE7, Plaintiff-Appellee,
             v. JAMES C. ACOB, Defendant-Appellant, and
             JOHN AND MARY DOES 1-20; DOE PARTNERSHIPS,
          CORPORATIONS OR OTHER ENTITIES 1-20, Defendants.


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CC151000671)


             ORDER DENYING MOTION FOR RECONSIDERATION
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of self-represented Defendant-
Appellant James C. Acob's (Acob) August 1, 2022 Motion for Appeal
Reply Order Dismissing Appeal for Lack of Jurisdiction, for Good
Cause (Motion for Reconsideration), which we construe as a motion
for reconsideration of our June 9, 2022 Order Dismissing Appeal
for Lack of Appellate Jurisdiction (Dismissal Order), the papers
in support, and the record, it appears that Acob asks the court
to reconsider its Dismissal Order and reinstate this appeal, as
an accommodation under the Americans with Disabilities Act and
under Hawai i Rules of Appellate Procedure (HRAP) Rule 26(e).
           HRAP Rule 40(a) provides that a motion for
reconsideration "may be filed by a party only within 10 days
after the filing of the . . . dispositional order, . . . unless
by special leave additional time is granted during such period by
a judge . . . of the appellate court involved."           Acob did not
file the Motion for Reconsideration or a request for an extension
of time within ten days after entry of the Dismissal Order, as
required by HRAP Rule 40(a), and the Motion for Reconsideration
is untimely.    Further, Acob fails to demonstrate that the court
overlooked or misapprehended any point of law or fact when it
entered its Dismissal Order.1       HRAP Rule 40(b).
            Therefore, IT IS HEREBY ORDERED that the Motion for
Reconsideration is denied.
            DATED:   Honolulu, Hawai i, August 22, 2022.

                                          /s/ Keith K. Hiraoka
                                          Presiding Judge

                                          /s/ Clyde J. Wadsworth
                                          Associate Judge

                                          /s/ Karen T. Nakasone
                                          Associate Judge




      1
         We also note that we dismissed the appeal as untimely, under HRAP
Rule 4(a)(1), and HRAP Rule 26(b) provides that "no court or judge or justice
is authorized to change the jurisdictional requirements contained in Rule 4 of
these rules."

                                      2